Van Brunt, P. J.
I concur in the result of the within opinion. An examination of the cases decided under the Bevised Statutes shows that the *921courts, by judicial construction of the provisions of the statutes, had so limited their operation that such statute had not the force which the plain meaning of the. words employed gave to them. The provisions of the Code upon this subject are substantially the same as those contained in the revised, statutes, and should receive the same construction until the interpretations placed upon the revised statutes are reconsidered. It follows that the decision, in respect to the sections of the Code in question, made in the case of People v. Lowe, 47 Hun, 577, was erroneous.